



Exhibit 10.3


KIMBALL INTERNATIONAL, INC.


RESTRICTED SHARE UNIT AWARD AGREEMENT
FISCAL YEAR 2018
THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (“Award Agreement”), dated the
               day of                   , 20     (“Award Date”), is granted by
KIMBALL INTERNATIONAL, INC., an Indiana corporation (“Company”) to
                                         (“Employee”) pursuant to the terms of
the Company’s Amended and Restated 2003 Stock Option and Incentive Plan
(“Plan”).
WHEREAS, the Board of Directors and the Compensation and Governance Committee of
the Company (“Committee”) believe it to be in the best interests of the Company
and its share owners for its officers and other key employees to obtain or
increase their stock ownership interest in the Company in order that they will
have a greater incentive to work for and manage the Company’s affairs in such a
way that its shares may become more valuable, thereby aligning the personal
interests of officers and key employees with those of the Company’s share
owners; and
WHEREAS, the Employee is employed by the Company or one of its subsidiaries as
an officer or key employee;
NOW THEREFORE, in consideration of these premises and of services to be
performed by the Employee, the Company hereby grants this Restricted Share Unit
Award to the Employee on the terms and conditions hereinafter expressed and
subject to the terms of the Plan.
1.
GRANT OF RESTRICTED SHARE UNITS

The Company hereby grants to the Employee the right to receive a total of
                   Shares of Common Stock of the Company subject to the terms
and conditions set forth in this Award Agreement and the Plan (“Award”).
2.
VESTING

A.
The Award shall vest in full on                         , 20     (“Vesting
Date”), if the Employee remains in Continuous Service through the Vesting Date.

B.
If the Employee ceases Continuous Service before the Vesting Date for any reason
other than Disability, death or Retirement, the Employee will forfeit all rights
with respect to any unvested portion of this Award.

C.    Disability, Death or Retirement.
(i)
If the Employee ceases Continuous Service before the Vesting Date by reason of
Disability, death or Retirement, a prorated portion of this Award will vest on
the date such Continuous Service ceases, calculated by multiplying the total
number of Shares of Common Stock set forth in Section 1 by a fraction determined
by:

•
Numerator = number of months between the Award Date and the Vesting Date that
the Employee maintained Continuous Service prior to such Disability, death or
Retirement, including the month in which



1

--------------------------------------------------------------------------------





the Continuous Service ceases, which shall be considered a full month.
•
Denominator = 36 months.

(ii)
To be considered a Retirement under this Award Agreement, the Employee must have
incurred a Separation of Service, as defined in Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”). “Separation from Service” shall
mean a “separation from service” within the meaning of Code Section
409A(a)(2)(A)(i) and Treasury regulation section 1.409A-1(h) and shall mean with
respect to an Employee, the complete termination of the employment relationship
between the Employee and the Company and/or all affiliated employers within the
meaning of Code Section 414(b) or (c), for any reason other than death.

D.
Notwithstanding anything to the contrary set forth in the Plan or this Award
Agreement, the Employee shall forfeit any unvested Restricted Stock Units
awarded hereunder in the event that:

(i)
The Employee is discharged by the Company from his or her employment with the
Company for Cause. For purposes herein, “Cause” shall mean, with respect to
termination of the Employee’s employment with the Company, one or more of the
following occurrences: (1) Employee’s willful and continued failure to perform
substantially the duties of Employee’s position or to follow lawful instructions
of a senior executive or the Board of Directors, if such failure continues for a
period of five days after the Company delivers to Employee a written notice
identifying such failure; (2) Employee’s conviction of a felony or of another
crime that reflects adversely on the Company; or (3) Employee’s engaging in
fraudulent or dishonest conduct, gross misconduct that is injurious to the
Company, or any misconduct that involves moral turpitude; or

(ii)
The Employee breaches any of his or her employee and ancillary agreements,
including without limitation, any confidentiality or non-solicitation obligation
documented by agreement (collectively, “Employee Agreement”). In addition, for
purposes herein, an Employee shall be deemed to have breached an Employee
Agreement if the Employee seeks judicial intervention to limit or nullify the
terms of such agreement.

E.
In the event that Restricted Share Units vest and Shares are issued to the
Employee under this Award Agreement and within twelve (12) months after the
issuance of such Shares to the Employee, (a) the Company identifies facts that
result in, or, in the event of issuance of such Shares as a result of Retirement
or Disability, would have resulted in, a termination for Cause, or (b) the
Employee breaches an Employee Agreement, then, in addition to the forfeiture
under Section 2.D. of this Award Agreement, the Employee agrees to repay the
value of such Shares received under this Award Agreement within thirty (30) days
of the date of written demand by the Company (“Clawback Amount”).

F.
Awards and any compensation or benefits associated therewith shall also be
subject to repayment or forfeiture as may be required to comply with (i) any
applicable listing standards of a national securities exchange adopted in
accordance with Section 10D of



2

--------------------------------------------------------------------------------





the Exchange Act (regarding recovery of erroneously awarded compensation) and
any implementing rules and regulations of the U.S. Securities and Exchange
Commission adopted thereunder; (ii) similar rules under the laws of any other
jurisdiction; and (iii) any policies adopted by the Company to implement such
requirements, all to the extent determined by the Company in its discretion to
be applicable to a Participant. This Award Agreement may be unilaterally amended
by the Committee to comply with any such compensation recovery policy.
3.
PHANTOM DIVIDENDS

For any dividends declared and paid by the Company on the Common Stock, the same
amount of dividends shall be credited to the Award (“Phantom Dividends”) and
subject to the vesting schedule under Section 2 above. The amount of such
Phantom Dividends shall be accumulated (“Accumulated Phantom Dividends”) during
the period commencing on the date of the Award and ending on the Vesting Date.
Upon payment of the Award, such amount of Accumulated Phantom Dividends shall be
granted to the Employee in shares of Common Stock. The number of such shares to
be granted shall be determined by dividing the Accumulated Phantom Dividends by
the Market Value of the Common Stock on the Vesting Date, rounded down to the
nearest whole share. “Market Value” means, with respect to any Share of Common
Stock, the closing sales price of one Share of Common Stock for the market
trading day on the date of the determination (or if no sales of Shares of Common
Stock were reported on that date, on the last trading day on which sales of
Shares of Common Stock were reported) on The NASDAQ Stock Market LLC (“NASDAQ”),
or, if the Shares of Common Stock are not then listed on NASDAQ, on the
principal exchange on which the Shares of Common Stock are then listed for
trading, or, if no Shares of Common Stock are then listed for trading on any
exchange, the mean between the last reported “bid” and “asked” prices of one
Share of Common Stock, as reported by an over-the-counter market or by any other
customary financial reporting service or system then in use, for the market
trading day on the date of determination (or if there were no “bid” or “asked”
prices reported on that date, on the last trading day on which “bid” and “asked”
prices were reported), or, if no such reported prices are available, the fair
market value on such date of one Share of Common Stock as the Committee shall
determine consistently with the standards for determining fair market value
under Code section 409A and its interpretive regulations.
4.
DELIVERY OF SHARES

The Shares issued to the Employee upon vesting will be delivered, without
restriction, to the Employee as soon as practical after the Vesting Date, but no
later than sixty (60) days after the Vesting Date, except as provided under
Section 11 below. The Award will be payable in Common Stock.
5.    SHARE CHANGES
If the Company shall at any time change the number of shares of its Common Stock
without new consideration to the Company (such as by stock dividend or stock
split), the total number of Shares subject to the Award Agreement hereunder
shall be changed in proportion to the change in issued shares. If, during the
term of this Award Agreement, the Common Stock of the Company shall be changed
into another kind of securities of the Company or into cash, securities or
evidences of indebtedness of another corporation, other property or any
combination thereof, whether as a result of reorganization, sale, merger,
consolidation, or other similar transaction, the Company shall cause adequate
provision to be made whereby the Employee shall thereafter be entitled to
receive, under this Award Agreement, the cash, securities, evidences of
indebtedness, other property or any combination thereof, the Employee would have
been entitled to receive for Common Stock acquired through this Award Agreement
immediately prior to the effective date of such transaction. If appropriate, the


3

--------------------------------------------------------------------------------





number of Shares of this Award Agreement following such reorganization, sale,
merger, consolidation or other similar transaction may be adjusted, in each case
in such equitable manner as the Committee may select.
6.    TRANSFER
Neither this Award nor any right or interest of the Employee in any Award under
the Plan may be assigned, encumbered or transferred otherwise than by will or
the laws of descent and distribution.
7.    VOTING RIGHTS
The Employee will not have any voting rights with respect to the Restricted
Share Units subject to this Award Agreement. The Employee will obtain voting
rights only after any vested Shares are transferred to the Employee.
8.    TAXES AND WITHHOLDING
Issuance of the Award under this Award Agreement, under current applicable laws,
will result in various federal and/or state taxes becoming due, including, but
not limited to, income and social security. The Employee is responsible for the
timely payment of these taxes, and provision will be made by the Company to
satisfy these obligations by withholding of Shares equal in value to the minimum
amount of federal, state and local taxes required by the taxing authorities. The
value of the Shares withheld will be determined by using the appropriate method
under applicable tax regulations.
9.    ADMINISTRATION
This Award Agreement and your rights under it are subject to all terms and
conditions of the Plan, as the same may be amended from time to time, as well as
to such rules and regulations as the Committee may adopt for administration of
the Plan. The parties acknowledge that the Committee or its designee is
authorized to administer, construe and make all determinations necessary or
appropriate to the administration of the Plan and this Award Agreement, in its
sole discretion, all of which shall be binding on the Employee.
10.    AMENDMENTS
In the event any new modifications or changes are made to existing laws that
render any or all of this Award Agreement illegal or unenforceable, this Award
Agreement may be amended to the extent necessary in order to carry out the
intention of the Award to the Employee. The Committee may amend this Award
Agreement in other respects, without the Employee’s consent, if the amendment
will not have an adverse effect on the Employee’s rights under this Award
Agreement as in effect immediately before the amendment.
11.
CODE SECTION 409A

A.
The parties intend that the payments and benefits under the Plan and this Award
Agreement comply with Code Section 409A, to the extent applicable, and
accordingly, to the maximum extent permitted, the Plan and this Award Agreement
shall be interpreted and administered to be in compliance therewith. Any
payments described in this Award Agreement or the Plan that are due within the
“short-term deferral period” as defined in Code Section 409A shall not be
treated as deferred compensation unless applicable law requires otherwise.



4

--------------------------------------------------------------------------------





B.
Notwithstanding any provisions in the Plan to the contrary, to the extent that
the Company has any stock which is publicly traded on an established securities
market or otherwise, if the Employee is a Specified Employee and a Separation
from Service occurs, any payment of deferred compensation, within the meaning of
Code Section 409A, otherwise payable under this Award Agreement because of
employment termination will be suspended until, and will be paid to the Employee
on, the first day of the seventh month following the month in which Separation
from Service occurs. Payments delayed by the preceding sentence shall be
accumulated and paid on the earliest administratively feasible date permitted by
such sentence. “Specified Employee” shall mean an individual who, at the time of
his or her Separation from Service, is a “specified employee” within the meaning
of Code Section 409A(a)(2)(B)(i) and Treasury regulation section 1.409A-1(i).
For purposes of the preceding sentence, the “specified employee identification
date” shall be December 31 (of the prior Plan year) and the “specified employee
effective date” shall be the following April 1.

12.    PLAN CONTROLLING
The Award is subject to all of the terms and conditions of the Plan except to
the extent that those terms and conditions are supplemented or modified by this
Award Agreement, as authorized by the Plan. Capitalized terms used in this Award
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Plan. All determinations and interpretations of the Committee shall
be binding and conclusive upon the Employee and his or her legal
representatives.
13.    QUALIFICATION OF RIGHTS
Neither this Award Agreement nor the existence of the Award shall be construed
as giving the Employee any right (a) to be retained as an employee of the
Company; or (b) as a shareholder with respect to the Shares of Common Stock
underlying the Award until the certificates for the Common Stock have been
issued and delivered to the Employee or a book entry has been recorded in the
name of the Employee with the Company’s transfer agent.
14.    GOVERNING LAW
This Award Agreement shall be governed by and construed in accordance with the
laws of the State of Indiana, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Award Agreement to the substantive law of another jurisdiction. Any action or
proceeding seeking to enforce the terms of this Award Agreement or based on any
right arising out of this Award Agreement must be brought in the appropriate
court located in Dubois County, Indiana, or if jurisdiction will so permit, in
the Federal District Court for the Southern District of Indiana located in
Evansville, Indiana. The parties hereto consent to the jurisdiction and venue of
said courts.
15.    REPRESENTATIONS AND WARRANTIES
A.
The Employee represents and warrants that he or she has received and reviewed a
Plan Memorandum, which summarizes the provisions of the Plan.

B.
The Company makes no representations or warranties as to the tax consequences of
and benefits vested or payable under this Award, and in no event shall Company
be responsible or liable for any taxes, penalties or interest assessed against
the Employee for any benefit or payment provided under this Award.



5

--------------------------------------------------------------------------------





C.
The Employee represents and warrants his/her understanding that the grant of the
Restricted Share Units by the Company is voluntary and does not create in the
Employee any contractual or other right to receive future grants of Restricted
Share Units, or benefits in lieu of Restricted Share Units in any circumstance.
All decisions with respect to any future awards will be made in the sole
discretion of the Company.

16.    SUCCESSORS AND ASSIGNS
This Award Agreement shall be binding upon and inure to the benefit of the
successors, assigns and heirs of the respective parties.
17.    WAIVER
The failure of a party to insist upon strict adherence to any term of this Award
Agreement on any occasion shall not be considered a waiver thereof or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Award Agreement.
18.    TITLES
Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Award Agreement.
19.    COUNTERPARTS/ COPIES
This Award Agreement may be signed in one or more counterparts, each of which
will be deemed to be an original and all of which when taken together will
constitute the same agreement. Any copy of this Award Agreement made by reliable
means (for example, photocopy, scanned copy or facsimile), is considered an
original.
IN WITNESS WHEREOF, the Company has caused the execution hereof by its duly
authorized officer and Employee has agreed to the terms and conditions of this
Award Agreement, all as of the day and date first above written.
Kimball International, Inc.




By:                                                   
[Name]
[Title]
Kimball International, Inc.


The undersigned employee has read, acknowledged and accepts the terms of the
Award, the Award Agreement and the Plan.
                                                                                
 
 
                                                  
(print name)
Employee Signature
 
 
Date





6